Peters, J.
A notice was given to the defendant town that Benton L. Blackwell had fallen into distress, when the truename of the pauper was "Bennetto” and not "Benton.” The ■defendants need not have answered the erroneous notice. They were not required to investigate, in order to find out whether Bennetto was intended by Benton or not. They were not required ■.to respond, even if they believed an error had been committed. *439A want of response might have led the notifying town to see and correct the error. Shelbourne v. Rochester, 1 Pick. 473.
But if the defendant town understood that Benton meant Bennetto, and made an answer,'taking no exception to the notice on account of the error in it, then the notice should be regarded as a good one. The conduct of the overseers in such a case would be a waiver Gf the defective notice. They accept the notice, instead of rejecting it. They thereby admit that the pauper was sufficiently identified to them. Otherwise, the officers of one town could too easily mislead and deceive the officers of another town. York v. Penobscot, 2 Maine, 1.
As a matter of fact, we have no doubt that the officers of Wilton knew what person was intended to be described as the pauper. The official correspondence and other admissible facts show it.

Judgment for plaintiffs.

Appleton, C. J., Barrows, DaNforth, Virgin and Symoxds, JJ., concurred.